Title: To John Adams from Ebenezer Tucker, 23 April 1798
From: Tucker, Ebenezer
To: Adams, John



To the President of the United States,
23 April 1798

The address of the Citizens inhabitants of the Township of Little Eggharbour, in the State of New Jersey, at a special Town-Meeting held at Tuckerton in Sd: Township on the 23d. of April 1798, Respectfully sheweth,
That we have with Silent indignation, and deep regret, beheld our ungrateful and faithless Ally for a length of time, committing the most unwarrantable, and unjust depredations on the Commerce of our Country, that has been in the power of the insidious rulers of the French nation possibly to adopt, We have also at the same time beheld your venerable predecessor, as well as your Self during the same period, anxiously pursuing every pacific and honorable measure which was in the power of our Government to devise, in order to reconcile the rulers of that nation to an Accommodation of differences; and we have as often found that those pacific overtures have been treatd: with the most imperious, insolent, and overbearing conduct on the part of France that was possible for upstart Tyrants to adopt, beleiving then as we do, that the despots who at present govern France, are determined not only to enslave & ruin their own Country, but to overturn the Governments, as well as to beggarize all the neighbouring nations of Europe, our own not excepted from the catalogue; indeed the recent developement of the conduct of France to our ministers at Paris, fully justify the above opinion, under this impression we conceive there is no alternative, but to defend ourselves, or fall an easy prey to their insidious Views, and altho’ we deem it inexpedient and improper on ordinary occasions, for the citizens to impose their opinions on the executive, or representatives of the nation, yet at such an alarming crisis as the present, we take the liberty to Assure the President, that notwithstanding all the Calumnies that has been heaped upon the Executive, and administration of the nation for a number of years past, by the enemies of our Country, we have and do fully acquiese in, and approve of the wise measures adopted by the administration of our country, and are determined as far as in our power to support our goverment & laws against every enemy foreign or domestic—
Agreed to by the Unanimous Voice of the Town Meeting
Ebn: Tucker, Chairman